In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-145 CR

____________________


MELVIN MOSES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 87543




MEMORANDUM OPINION (1)
	Melvin Moses was convicted and sentenced on an indictment for robbery.  Moses
filed a notice of appeal on March 19, 2003.  The trial court entered a certification of the
defendant's right to appeal in which the court certified that this is a plea-bargain case, and
the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's
certification has been provided to the Court of Appeals by the district clerk.
	On March 20, 2003, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record by April 19, 2003.  See Tex. R. App. P. 37.1.  The
record has not been supplemented with an amended certification.  Because a certification
that shows the defendant has the right of appeal has not been made part of the record, the
appeal must be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
										PER CURIAM

Opinion Delivered May 8, 2003 
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.